Citation Nr: 1414677	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-50 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for fatigue as a separate ratable entity, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with fatigue.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran had active service from June 2000 to August 2001 and from September 2004 to September 2007, including service in the southwest theater of operations during the Persian Gulf War.  His awards and decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

For the reasons stated below, the Board has recharacterized and bifurcated the fatigue claim as indicated on the title page.  See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion). 

In July 2013 the Board remanded the claim of service connection for chronic fatigue syndrome and service connection for PTSD.  The remand instructed the RO to afford the Veteran examinations as to the Veteran's fatigue and PTSD.   Such examinations were provided and, for the reasons stated below were adequate.  Subsequently, the RO granted the Veteran's claim of service connection or PTSD and assigned a 50 percent rating.  As such, the claim has been granted and is only on appeal to the extent that the Veteran's symptoms of fatigue are attributable to the PTSD.  In regard to the fatigue, the RO substantially complied with the Board's remand instructions and the Board can proceed to the merits of the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's fatigue is attributable to known clinical diagnoses.

3.  The Veteran does not meet the criteria for a diagnosis of CFS.

4.  The Veteran's service-connected PTSD is associated with fatigue.  


CONCLUSIONS OF LAW

1.  The Veteran does not exhibit signs and symptoms of fatigue as a manifestation of an undiagnosed illness incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

2.  The Veteran does not have a medically unexplained chronic multisymptom illness defined by a cluster of signs and symptoms, to include CFS. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

3.  PTSD with fatigue was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March and May 2009 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection, both on a direct incurrence basis and based on a claim of disability due to undiagnosed illness or medically unexplained chronic multisymptom illness.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran was also notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  

The Veteran was also afforded a VA examination in October 2009.  The Board remanded the matter in July 2013 for an addendum opinion to determine whether the Veteran had a current disability manifested by chronic fatigue and to address the Veteran's contentions regarding exposure to toxins in service.  The examiner was also asked to address the Veteran's PTSD medications.  The addendum opinion was provided in October 2013 and, although the examiner did not specifically address the Veteran's PTSD medications, the examiner addressed the Veteran's PTSD as a whole, the etiology of the chronic fatigue, and the Veteran's contentions.  Accordingly, the Board finds that the opinion was both adequate and substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims decided herein are thus ready to be considered on the merits.


Legal Principles and Analysis

The Veteran contends that he has fatigue and a sickly feeling as a result of an undiagnosed illness from exposure to toxins while serving in the Persian Gulf.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service personnel records reflect that he is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  

Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  CFS is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i); 76 Fed. Reg. 81834-01 (Dec. 29, 2011).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).  

The above legal principles applicable to Persian Gulf War veterans reflect that entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a signs or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.

With regard to the issues as listed on the title page, while the Veteran complained in his written statements of fatigue and a sickly feeling, the issue of whether he had CFS was also raised by the evidence of record.  Consequently, the Board has bifurcated the issues to reflect separate consideration of each of these theories.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  See also 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2011) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The weight of the evidence reflects that the Veteran does not meet the criteria for a diagnosis of CFS.  

The October 2009 VA examiner, after reviewing the claims file, examined the Veteran in light of the ten criteria applicable to a diagnosis of CFS.  Comparing the Veteran's symptoms to the relevant criteria, he found that the Veteran met no more than three out of the ten criteria.  As a diagnosis of CFS requires that the patient meet six of the ten criteria, the examiner found that the Veteran did not meet the criteria for a diagnosis of CFS.  As the examiner based his opinion on the relevant diagnostic criteria, his examination findings, and review of the claims file, his opinion is entitled to substantial probative weight and the examination was adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In addition, the October 2009 VA examiner provided an addendum opinion in October 2013 and concluded that the Veteran still did not meet the current standards for a diagnosis of chronic fatigue syndrome.  Although the examiner's reasoning was not extensive, when read in the context of the evidence of record, it is highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

A review of the Veteran's VA treatment records contain numerous complaints of fatigue and sleep disturbances; however, the treatment records did not contain a diagnosis of chronic fatigue syndrome.  Furthermore, a January 2013 treatment record indicated that the Veteran received a Fatigue Severity Score of 28/63, which was below the cutoff associated with clinical level symptoms.  

In addition, lay testimony is competent as to some medical matters, to include testimony regarding observable symptoms such as fatigue and sleep disturbance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377.  

In this case, however, the exceptions are not present and a diagnosis of chronic fatigue syndrome requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, any lay statements as to a diagnosis of CFS are not competent.

Consequently, the preponderance of the evidence reflects that the Veteran does not have CFS.

As to the Veteran's complaints of fatigue and a sickly feeling, the Veteran has consistently complained of fatigue in his written statements, in the course of treatment, and on examination.  

The Veteran's service treatment records contain a post deployment health reassessment from April 2007 in which the Veteran endorsed "problems sleeping or feeling tired after sleeping."  Moreover, as the Veteran engaged in combat, the Board accepts his lay statements regarding an onset of fatigue and a sickly feeling during service.  38 C.F.R. § 1154(b); Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012).  

After separation, the Veteran frequently complained of sleep disturbances and fatigue while seeking VA treatment and evaluation.  VA treatment records contain notations of chronic sleep impairment, significant difficulties sleeping, difficulty falling or staying asleep, and sleep disturbances.  In March 2009, the Veteran complained of an inability to fall asleep despite being tired and the Veteran reported on multiple occasions, including in August 2009, October 2009, and in June 2012, that he was sleep deprived, in part, due to his school and work schedule as well as his wife's schedule.  The Veteran was prescribed medication and tried to adjust his schedule.  

In regard the etiology, after a careful review of the record, the October 2013 examiner opined that the Veteran's complaints of fatigue and tiredness were more likely than not symptoms related to his PTSD.  He also addressed the Veteran's contentions and an article that the Veteran submitted in regard to exposure to toxins during service.  The examiner opined that the Veteran's subjective complaints of fatigue and tiredness were less likely than not related to the previous exposure to toxins and more likely related to the PTSD.  Although the examiner did not provide explicit rationales for his opinions, the opinions addressed the Veteran's contentions, were based on a thorough review of the record, and were consistent with the evidence of the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The VA treatment records also contained notions regarding the etiology of the Veteran's fatigue and sleep disturbances.  A February 2009 traumatic brain injury consultation report associated his significant sleep dysfunction with anxiety.  In March 2009 he endorsed that his anti-depression medication, bupropion, made him constantly tired.  An April 2009 neuropsychological evaluation attributed the Veteran's fatigue to the use of another medication, trazodone, which was prescribed for sleep.  Further, a January 2013 treatment record provided that his sleep disturbances were related to his PTSD induced hypervigilance.  Thus, the Veteran's fatigue symptoms are likely related to his PTSD and associated prescription medications.

As the applicable regulation provides that entitlement to service connection for signs and symptoms such as fatigue as a manifestation of undiagnosed illness is not warranted if the symptom is attributed to a known clinical diagnosis, the October 2013 examiner's opinion attributing the Veteran's fatigue to a known clinical diagnosis, PTSD, weighs against the claim.  There is also no contrary, reasoned medical opinion indicating that the Veteran's fatigue was a manifestation of an undiagnosed illness, and all of the medical evidence is consistent with the October 2013 examiner's opinion.  

The Board has considered the Veteran's lay assertions, buddy statement, and his contention that the fatigue and sickly feeling were due to exposure to toxins during service.  However, lay testimony is not competent as to such a complex medical question.  Jandreau, 492 F.3d at 1377, n. 4.  Consequently, the preponderance of the evidence is against the claim for entitlement to service connection for fatigue as a separate ratable entity, claimed as due to undiagnosed illness.

Instead, as noted above, the Veteran's symptoms of fatigue are more likely than not attributed to the Veteran's service-connected PTSD.  In that regard, the service-connected PTSD shall be reclassified to include the Veteran's symptoms of fatigue.  Accordingly, the Veteran's claim of entitlement to service connection for fatigue is granted, to the extent that the Veteran's service-connected PTSD is now PTSD with fatigue.  


ORDER

Service connection for fatigue, claimed as due to an undiagnosed illness, is denied. 

Service connection for CFS, claimed as a medically unexplained chronic multisymptom illness, is denied.

Service connection for PTSD is reclassified as PTSD with fatigue, and to that extent, the benefit sought on appeal is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


